*By the Court :
. The statue under which these proceedings were had, requires the ■collector to give bond “to the commissioners, in behalf of their county, with such security as said commissioners may approve.” By this we understand that the bond must be made payable to the commissioners for the use of the- county. There is not any provision in the act which authorizes the bond to be made payable to the treasurer, and whatever might be our opinion as to the validity ■ot this bond at common law, and notwithstanding it might support an action of debt in the name of the treasurer for the use of the county, it does not authorize a resort to the summary proceedings allowed by the statute. But if the commissioners were at liberty to take the bond in the name of the treasurer, the proceedings ■should have been in his name also, in pursuance of the bond.
The second error assigned seems to be predicated on a misapprehension of the statute that governs the case.
The section referred to, giving a penalty of ten per centum, relates to the state tax, and not the county levy, on which the law directs a penalty of twelve per cent. In this respect, therefore, there is no error; but for the first error assigned, the judgment must be reversed.